724 So. 2d 197 (1999)
John C. HICKMAN, Appellant,
v.
FLORIDA PAROLE COMMISSION and Florida Department Of Corrections, Appellees.
No. 98-2355
District Court of Appeal of Florida, Fourth District.
February 3, 1999.
John C. Hickman, Okeechobee, pro se.
Mark J. Hiers, Assistant General Counsel, Tallahassee, for Appellee-Florida Parole Commission.
PER CURIAM.
John C. Hickman filed a petition for writ of habeas corpus in the circuit court, challenging a decision of the Florida Parole Commission to revoke his conditional release. The circuit court denied the petition and he appealed. We redesignate the appeal as a petition for writ of certiorari, see Sheley v. Florida Parole Comm'n, 720 So. 2d 216, 23 Fla. L. Weekly S556 (Fla.1998), treat his initial brief as his petition and the commission's answer brief as the response, and deny the petition.
POLEN, FARMER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.